Rice, P. J.,
dissenting:
The appellees’ contention is that when reinstatement became impossible, Rule 14 did not apply. As that was the only rule in force at the time the plaintiff became disabled and lost his license, it would follow that if he was permanently disabled he could receive nothing. I cannot concur in that construction of the rule, and therefore cannot concur in the judgment. The object of the association was to provide benefits for sick and disabled members. Rule 14 was adopted to cany out this purpose. It clearly provided for the case of disabled members and neither by express terms nor by necessary implication did it exclude one whose disability might be permanent.
The plaintiff was not bound to show that his disability was temporary. This might be impossible. It was sufficient for him to show that while continuing a member of this association in active service and good standing, complying with all its laws and regulations and entitled to his full share of the profits and earnings thereof, he became disabled by reason of impairment of his eyesight, and therefore could not pursue his calling, and that for that cause alone his license was revoked. His rights to receive half pay became vested at that time.
As to the by-law passed in April, 1900, I think the remarks of the Supreme Court in Becker v. Berlin Beneficial Society, 144 Pa. 238, are pertinent. “ It may be a good by-law as to future cases, but at the time it was passed the plaintiff was something more than a member. He was a creditor whose rights had previously attached, and whose rights cannot be swept away by such a scheme as the by-law.”
Judge William W. Porter concurs in the foregoing dissent.